    Case 3:19-cv-00319-MEM-DB Document 68 Filed 03/31/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

SIMEON JOEL BRIGGS,                    :

                   Plaintiff           :   CIVIL ACTION NO. 3:19-0319

     v.                                :          (JUDGE MANNION)

A. BROCKMAN, et al.,                   :

                  Defendants           :


                                   ORDER

    In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


    1. Defendants’ motion to dismiss and for summary judgment (Doc. 28)
          is GRANTED. Judgment is hereby entered in favor of the remaining
          Defendants and against the Plaintiff.


    2. Plaintiff’s motion to deny or move for trial, (Doc. 53) is DENIED.


    3. Plaintiff’s motion for restraining order (Doc. 55) is DISMISSED as
          moot.


    4. Plaintiff’s motion for summary judgment (Doc. 65) is DENIED.


    5. The Clerk of Court is directed to CLOSE this case.
       Case 3:19-cv-00319-MEM-DB Document 68 Filed 03/31/21 Page 2 of 2




       6. Any appeal will be deemed frivolous, lacking merit, and not taken in
           good faith. See 28 U.S.C. §1915(a)(3).




                              s/ Malachy E. Mannion
                              MALACHY E. MANNION
                              United States District Judge
Dated: March 31, 2021
19-0319-01-ORDER




                                     -2-
